DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-10, 16, and 18-19 of U.S. Patent No. 10,598,101. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are similar.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,306,667. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are similar.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (U.S. Publication 2007/0137591), hereinafter “Sugimoto”.
Regarding claim 1, Sugimoto discloses a fuel selector of a dual fuel generator comprising: a selector switch (12) having a first fuel mode (cutoff mode shown in figure 7) and a second fuel mode (first position fuel bottle mode shown in figure 7); a fuel solenoid having open and closed positions (kill switch associated with fuel so 74 controls a fuel solenoid); and a solenoid switch (kill switch 74) having open and closed positions; wherein, when the selector switch (12) is in the first fuel mode (cutoff position shown in figure 7), the solenoid switch and the fuel solenoid are in the closed positions (shown in figure 7 that kill switch is closed) and, when the selector switch is in the second fuel mode (first position shown in figure 7), the solenoid switch (74) and the fuel solenoid are in the open positions (shown in figure 7). Examiner notes that claim 10 is very broad and does not mention the two different fuels. Therefore, the first fuel mode can be the fuel cut off mode and the second fuel mode can be regarded as the fuel bottle supply mode (first position).
Regarding claim 2, Sugimoto discloses the fuel selector of claim 10 wherein the selector switch (12) triggers the solenoid switch (74) when changed from the second fuel mode to the first fuel mode, so as to cause the solenoid switch and the fuel solenoid to operate in the closed positions (shown in figure 7). Examiner notes that when the switch (12) is changed from a fuel bottle mode to the off mode, the kill switch (74) is triggered to be closed.
Regarding claim 11, Sugimoto discloses a fuel selector for use with a dual fuel generator (1), the fuel selector comprising: a valve assembly (assembly for valve 12, paragraph 83) fluidly connected to each of a first fuel source (Fa, 61, paragraph 71) and a second fuel source (Fb, 71, paragraph 73), the valve assembly being operable to selectively control a first fuel flow and a second fuel flow from the first fuel source and the second fuel source (paragraph 83), respectively, to an engine (30) of the dual fuel generator; and a selector switch (12) positioned on the valve assembly to allow a user to manually select one of the first fuel flow and the second fuel flow (paragraph 83). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Mott (U.S. Patent 3,696,333), hereinafter “Mott”.
Regarding claims 9 and 17, Sugimoto discloses the same invention substantially as claimed except for a carburetor solenoid switch. However, Mott teaches the use of solenoid (24) controlled by a switch (25) for a carburetor (31) for the purpose of opening the automatic choke to allow for the carburetor to operate effectively when enough pressure is built up (column 2, lines 15-27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugimoto by incorporating a carburetor solenoid (24) and switch (25) to selectively operate Sugimoto’s carburetor (37b) for the purpose of opening the automatic choke to allow for the carburetor to operate effectively when enough pressure is built up.
Claim(s) 12-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Poehlman (U.S. Patent Number 4,489,699), hereinafter “Poehlman”.
Regarding claim 12, Sugimoto discloses the same invention substantially as claimed but is silent to disclose the valve assembly having two fuel outputs.  However, Poehlman teaches the use of a valve assembly that has two fuel outputs (fuel coming out of 45 and fuel coming out of 43) for the purpose of appropriately and effectively providing the different types of fuel without mixing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugimoto by incorporating a valve assembly with two outputs as taught by Poehlman for the purpose of appropriately and effectively providing the different types of fuel by preventing mixing. Examiner notes that Sugimoto does not go into detail of the valve assembly and shows one line for both types of fuel and Poehlman’s valve assembly has two valves as shown below. 

    PNG
    media_image1.png
    531
    768
    media_image1.png
    Greyscale

Regarding claim 13, Sugimoto and Poehlman disclose wherein the two fuel outputs (Poehlman, outputs of 45 and 43) selectively supply fuel to the engine from only one of the first fuel source (Sugimoto, Fa, 61, paragraph 71) or the second fuel source (Sugimoto, Fb, 71, paragraph 73), responsive to selection of the first fuel flow or the second fuel flow via the selector switch (Sugimoto, 12), and a corresponding operation of the valve assembly. Examiner notes that Sugimoto’s selector switch 12 makes the choice of the type of fuel being supplied and Poehlman is brought herein as a reference only to the teach the valve assembly. 
Regarding claim 14, Sugimoto discloses the same invention substantially as claimed, but is silent to disclose a first fuel valve having open and close positions to selectively control fuel flow and a second fuel valve having open and closed positions to selectively control fuel flow. However, Poehlman teaches the use of a first solenoid fuel valve (45) with open and close positions and a second solenoid fuel valve (43) with open and closed positions (column 4, lines 21-30) for the purpose of preventing leakage and providing fast response times. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sugimoto by incorporating solenoid valves to provide the different fuel flows of the different fuel sources as taught by Poehlman when and operator makes a fuel source selection through valve 12 of Sugimoto for the purpose of preventing leakage and providing fast response times. Examiner notes that Sugimoto allows for a user to selectively operate which fuel to use and with Poehlman in combination, allow for the fuel to be provided with a faster response time and without leakage. Poehlman is brought herein as a reference only to teach the different valves for each fuel source since Sugimoto is silent, and would not destroy the invention of Sugimoto.
	Regarding claim 16, Sugimoto and Poehlman disclose the fuel selector of claim 2 wherein the selector switch (Sugimoto, 12) provides for manual actuation (Sugimoto allows for user to manually switch between different fuels) of the first fuel valve and the second fuel valve between the open and closed positions. Sugimoto in combination with Poehlman would allow for a manual actuation of the fuel valves since it is controlled by the operator switching to the fuel selection.
Regarding claim 20, Sugimoto and Poehlman disclose the fuel selector of claim 1 wherein the first fuel source (Poehlman, natural gas, 27)) is a liquefied petroleum gas (LPG) fuel source and wherein the second fuel source is a gasoline source (Poehlman, 21, column 3, lines 25-36). Examiner notes that Sugimoto is silent to teach the specific gases within the internal tank and the external tanks and Poehlman teaches LPG and gasoline.
Allowable Subject Matter
Claims 3-8, 10, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claims 3 and 10, but more specifically, a valve assembly for a first and second fuel source, a selector switch enables selection of either the first fuel or the second fuel, and in which the solenoid switch is closed when the selector switch is in the first fuel mode.
There is no prior art that teaches all the limitations of claim 15, but more specifically, the first fuel valve and the second fuel valve are non-solenoid, mechanical valves.
There is no prior art that teaches all the limitations of claim 17, but more specifically, the selector switch automatically activating the carburetor switch when the selector switch is actuated to stop a second fuel flow to the engine. All depending claims are objected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	9/9/2022